DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2-5 recite a first reference temperature, a second reference temperature, a third reference temperature, a fourth reference temperature and control of the system based on these reference temperatures. However, the disclosure fails to disclose what these reference temperatures are and what they represent i.e. what operating condition corresponds to what reference temperature what number value/range corresponds to what reference temperature. As such, applicant has failed to convey, at the time the application was filed, that he had possession of the claimed invention. As such, the claims are rejected for failing to comply with the written description requirement.

Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5 recite a first reference temperature, a second reference temperature, a third reference temperature, a fourth reference temperature and control of the system based on these reference temperatures. However, the disclosure fails to disclose what these reference temperatures are and what they represent. As such, it cannot be ascertained what operating condition corresponds to what reference temperature what number value/range corresponds to what reference temperature. As such, the claims are rejected for being indefinite.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-10, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0142590 to Gupta et al (Gupta).
Regarding claim 1, Gupta discloses an exhaust gas after-treatment system comprising: 
an exhaust flow path (fig. 1; [33]) configured to move exhaust gas discharged from an engine (20, fig. 1); 
a first reactor (70, fig. 1; [22]) installed in the exhaust flow path and embedded with a catalyst (SCR, [22]) for reducing the amount of nitrogen oxide contained in the exhaust gas; 
a second reactor (90, fig. 1; [22]) installed in the exhaust flow path, disposed at a downstream side from the first reactor, and embedded with a catalyst (SCR; [22]) for reducing the amount of nitrogen oxide contained in the exhaust gas; 
a first reducing agent injection unit (84, fig. 1; [27]) configured to inject a reducing agent toward the exhaust gas to be introduced into the first reactor; 
a second reducing agent injection unit (88, fig. 1; [27]) configured to inject the reducing agent toward the exhaust gas to be introduced into the second reactor; 
a reducing agent supply unit (80, fig. 1; [27]) configured to supply the reducing agent to the first and second reducing agent injection units; 
a first temperature sensor (15, fig. 1; [37]) configured to measure a temperature of the exhaust gas to be introduced into the first reactor; 
a second temperature sensor (17, fig. 1; [37])  configured to measure a temperature of the exhaust gas to be introduced into the second reactor; and 
a control device (150, figs. 1-2) configured to control whether to inject the reducing agent from the first and second reducing agent injection units and the amount of reducing agent to be injected on the basis of temperature information provided by the first and second temperature sensors ([58]-[59]).

Regarding claim 6, Gupta discloses the exhaust gas after-treatment system of claim 1, further comprising: a first nitrogen oxide concentration sensor (12, fig. 1; [35]) configured to measure a concentration of nitrogen oxide of the exhaust gas to be introduced into the first reactor.

Regarding claim 7, Gupta discloses the exhaust gas after-treatment system of claim 6, wherein the control device controls the amount of reducing agent to be injected from the first reducing agent injection unit on the basis of a value measured by the first nitrogen oxide concentration sensor ([45], [57]) when the temperature of the exhaust gas measured by the first temperature sensor is higher than a second reference temperature (59]-[62]).

Regarding claim 8, Gupta discloses the exhaust gas after-treatment system of claim 1, wherein a relatively larger amount of catalyst is embedded in the second reactor than in the first reactor (SCR 90 may include more than one catalysts [30] compared to only one in SCR 88).

Regarding claim 9, Gupta discloses the exhaust gas after-treatment system of claim 1, wherein the reducing agent supply unit comprises: a reducing agent tank (80, fig. 1)configured to store the reducing agent; 
a reducing agent pump ([27]) configured to supply the reducing agent, which is stored in the reducing agent tank, to the first and second reducing agent injection units; and 
a reducing agent supply pipe (82, 86, fig.1) configured to connect the reducing agent pump to the first and second reducing agent injection units.

Regarding claim 10, Gupta discloses the exhaust gas after-treatment system of claim 9, wherein the reducing agent supply unit fills the reducing agent supply pipe with the reducing agent and maintains a preset pressure in which one or both of the first and second reducing agent injection units is ready to supply the reducing agent before injecting the reducing agent (Operation of the pump unit will fill the lines and get the injectors ready to inject).

Regarding claim 13, Gupta discloses the exhaust gas after-treatment system of claim 1. wherein an ammonia oxidation catalyst ([32]) is disposed at a rear end of the second reactor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, as applied to claim 9 above, further in view of US 2013/0067892 to Minezawa et al (Minezawa).
Regarding claim 11, Gupta discloses the exhaust gas after-treatment system of claim 9, but does not explicitly disclose that Minezawa discloses:
the reducing agent remaining in the reducing agent supply pipe is returned to the reducing agent tank when the reducing agent supply unit stops supplying the reducing agent ([36], [37], when the reverting valve is off, the urea solution is returned to the tank).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to combine the return line and the associated apparatus of Minezawa to the tank to Gupta so that extra urea solution can be returned to the urea tank ([37], Minezawa).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta as applied to claim 1 above, and further in view of US 11,181,026 to Webb et al.
Regarding claim 12, Gupta discloses the exhaust gas after-treatment system of claim 1, but does not explicitly disclose which Webb discloses:
one or both of a diesel oxidation catalyst (DOC) (96, fig. 1C) and a diesel particulate filter (DPF) (100, fig. 1C) are disposed between the first reactor and the second reactor.
Since SCRF 90 of Gupta is a combination of SCR, oxidation catalyst and dpf as disclosed in [25], it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to have individual SCR, oxidation catalyst and dpf as disclosed by Webb in the apparatus of Gupta so that exhaust gas can be treated efficiently; col. 5, lines 33-59) 
Additional Subject Matter
	Even though claims 2-5 are not rejected under prior art, they are rejected under 112 and hence, are not patentable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,976,462 to Lutz et al.
US 11,008,921 to Binetti et al.
Both references above describe general state of art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746                                                                                                                                                                                                        
/AUDREY B. WALTER/Primary Examiner, Art Unit 3746